DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jan. 13, 2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-7 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Jan. 13, 2022 has been entered and made of record.  

Allowable Subject Matter
	Claims 1-7 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, it is persuasive that “even if two pixels of Chu are the same color (red, blue, green, or white etc.), the two subpixels of the same color may still have different apertures.  In other words, in the embodiments of FIG. 8 and 10 of reference Chu, an area of the aperture of all the pixels provided on one panel is not the same” (Remarks, p. 7).
Bruzzone et al. (US 2011/0149547 A1), Peterson et al. (US 2005/0237495 A1), Kim et al. (US 2003/0063262 A1) and Hong et al. (US 2017/0317145 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “an area of the first aperture of all the pixels provided on the first panel is the same, an area of the second aperture of all the pixels provided on the second panel is the same; an area of the third aperture of all the pixels provided on the third panel is the same”.
As to claims 2-7, they depend from claim 1, and are allowed at least for the same reason above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Jan. 28, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***